Citation Nr: 1432076	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an eye disability, and, if so, whether the Veteran is entitled to service connection for an eye disability.

2.  Whether new and material evidence has been submitted to reopen a claim for tinnitus, and, if so, whether the Veteran is entitled to service connection for tinnitus.

3.  Entitlement to service connection for a right, left, or bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as a "nervous condition."

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for erectile dysfunction, hypertension (claimed as high blood pressure), or a heart disability.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal are more accurately stated as listed on the title page of this decision.  In particular, the Board notes that the Veteran sought service connection for a right knee disability in 1990, and that claim was denied in a June 1990 rating decision.  The Veteran appealed that denial to the Board.  In a June 1995 rating decision, the Board determined that the Veteran's claim was not well-grounded, and dismissed the claim, vacating the June 1990 rating decision.  In so doing, the Board stated that "[t]o do otherwise would . . . require the appellant in the future to overcome the inertia of an earlier, adversely adjudicated claim."  

At that time, there was some confusion in the case law over how to address not well-ground claims correctly. 

Given the Board's express comments vacating the June 1990 rating decision, the Board finds that the claim for service connection for right knee disability may be addressed on the merits, as if there were no prior final decision.  

The Veteran was initially notified of the criteria for service connection for bilateral knee disability.  The Veteran was later notified that new and material evidence was required to reopen the claim for service connection for right knee disability.  The Veteran is not prejudiced by consideration of the right knee disability claim on the merits.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered in preparation for this decision, in addition to review of the physical claims file.

The claim for service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Medical evidence showing assignment of diagnoses of eye disorders and medical opinion regarding tinnitus submitted since the RO's 1994 denials of service connection for those disabilities are new, and are material, to reopen the claims.

2.  Evidence regarding onset of eye disabilities is unfavorable to the claim, and assignment of diagnoses of refractive error is unfavorable evidence, since refractive error is excluded from the definition of a disability for which service connection may be granted.    

3.  The probative evidence, including the Veteran's own statements, is against a finding that a back disability or a right knee disability was incurred in service or within one year after the Veteran's service discharge, or has been chronic and continuous since service, or is a result of his service.  

4.  The probative evidence establishes that there is no medical diagnosis of left knee disability, hypertension, or cardiac disability, and no medical evidence linking erectile dysfunction to a service-connected disability.

5.  A bilateral hearing loss disability, as defined for VA purposes, was present at the time of the Veteran's service discharge.

6.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is related to his service-connected hearing loss disability. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claims for service connection for eye disability and for tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002 & Supp. 2013).

2.  The criteria for service connection for an eye disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for back disability, right knee disability, and left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for erectile dysfunction, hypertension, and heart disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law governing claims to reopen

By a rating decision prepared in September 1994 and issued in October 1994, claims for service connection for tinnitus and an eye disability were denied by the RO.  The Veteran did not disagree with the October 1994 rating decision.  Therefore, the denials of service connection for tinnitus and for an eye disability became final.  

If, after a final decision, the Veteran has presented new and material evidence with respect that decision, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers."  Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO determined, in its June 2010 rating decision, that new and material evidence had not been presented with respect to the requests to reopen claims for service connection for eye disability, right knee disability, and tinnitus, the Board must independently review the evidence to determine whether it has jurisdiction.  Id. 

At the time the RO denied service connection for an eye disability in 1994, the evidence of record disclosed only that the Veteran had complaints of "floaters" on both eyes, but had an otherwise normal eye examination.  Since that time, additional medical disorders of the eyes, primarily refractive errors and bilateral cataracts, have been diagnosed.  That evidence is new, since those diagnoses were not of record previously, and is material to the issue of service connection.  The Board agrees with the RO that the claim should be reopened.

The Veteran's claim for service connection for tinnitus was denied in 1994 because there was no evidence to support the contention that tinnitus was due to exposure to herbicides.  The Veteran has now submitted a claim for service connection for tinnitus as secondary to exposure to hazardous noise.  The Veteran was afforded VA examination, and medical opinion as to etiology of tinnitus was requested.  The VA examination report is new evidence is, in that it was not previously of record, and is material to the claim.  The Board agrees with the RO that the claim should be reopened.

Once a claim is reopened, the Board may address the claim on the merits, if development has been completed, or may Remand the claim for further development.  The claims for service connection for an eye disability and for tinnitus are addressed below on the merits.  

Law governing claims for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

1.  Service connection for an eye disability

Refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veterans' benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  

The Veteran had 20/20 vision at the time of service separation examination in January 1967, providing highly probative evidence against this claim.  

Service treatment records disclose no eye trauma.  In 1994, the Veteran claimed that he had an eye disorder as the result of exposure to herbicides.  The claim was denied, since the statute and regulation do not identify an eye disorder which may be presumed related to exposure to herbicides.

In February 2010, the Veteran was afforded VA examination of his eyes.  The examiner noted that the Veteran did not use glasses, but did have refractive error, diagnosed as hypermetropia, astigmatism, and presbyopia.   By regulation, congenital or developmental defects such as refractive error of the eye are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, the law and regulations governing awards of veterans' benefits do not authorize an award of service connection for refractive error, in the absence of superimposed disease or injury. 

The Veteran was also found to have mild dry eyes.  He reported having this symptom for about three months.  Thus, the Veteran's lay evidence establishes that dry eye syndrome was of recent onset.  There is no other lay or medical evidence linking this disorder to the Veteran's service or any incident of his service, and no evidence of symptoms during the 40-year period from 1967 to 2010.  

The Veteran also had "bilateral senile cataracts."  The Veteran denied ocular trauma, surgery, or disease.  The Veteran himself does not allege that cataracts were present in service or result from any incident of service; rather, the Veteran contends that the cataracts are linked to diabetes mellitus.  However, since the Veteran has not been granted service connection for diabetes mellitus, the claim that another disorder is secondary to diabetes mellitus cannot be granted.

The criteria for service connection for any current eye disability are not met.  There is no doubt which may be resolved in the Veteran's favor.  

2.  Service connection for back disability and knee disability

Service treatment records disclose no report by the Veteran during service that he incurred a back or knee injury or had back or knee pain.  The Veteran's knees and back were described as normal at his 1967 service separation examination, and he did not report any history of back injury or back pain, providing factual evidence against his own claim at that time.

In December 1989, the Veteran reported that his right knee was "slipping" for the past two weeks.  He reported that a "load" fell over his lower extremities 12 years earlier, i.e., post-service.  The provider assigned diagnosis were of right knee instability and minimal lower lumbar spondylosis.   

In 1992, the Veteran's right lateral meniscus was removed.  April 2010 VA records confirm that the Veteran has current right knee degenerative joint disease.  The Board is unable to locate any private or VA treatment record which reflects that the Veteran reported back or left knee pain or injury in service or within one year thereafter (specififed presumptive period).  The Veteran did not submit a lay statement describing the circumstances under which a knee or back injury or onset of knee or back pain occurred during service.  During his March 2010 VA examination, the Veteran did not report knee or back injury or pain during service or proximate to service.  

There is no lay or medical evidence that the Veteran manifested a chronic left knee or right knee or back disability following service.  While the Veteran reported in 1989 that right knee symptoms began two weeks earlier, he did not complain of back or left knee pain.  This statement is both very probative and persuasive evidence that the Veteran did not manifest left knee disability or a back disability at that time, and is probative evidence that right knee disability was not chronic prior to 1989.  This 1989 evidence establishes that no presumption of service connection for a "chronic" back disability or right or left knee disability is applicable in this case.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the absence of evidence of a right or left knee injury or back injury in service, and in the absence of evidence of knee or back disability proximate to service, and in the absence of any report of right knee disability until in 1989, some 20 years after the Veteran's service discharge, the Board finds that no criterion for service connection for a right knee or back disability is met.  

No provider has assigned a medical diagnosis of a left knee disability.  In the absence of a current diagnosis of a left knee disability, there is no valid claim for service connection for service connection for left knee disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) (entitlement to compensation for service-connected disease or injury is limited to cases where such incidents have resulted in a disability).  

There is no reasonable doubt which may be resolved in the Veteran's favor.  The claims for service connection for right knee, left knee, or bilateral knee disability and for back disability must be denied.  

3.  Service connection for erectile dysfunction, hypertension, and heart disability

The Veteran contends that he is entitled to service connection for these disorders as secondary to diabetes mellitus resulting from exposure to herbicides.  However, VA examinations and laboratory examinations of the Veteran's blood have disclosed that the Veteran does not meet the medical criteria for a diagnosis of diabetes mellitus.  Since there is no medical diagnosis of diabetes, the Board is not authorized to grant service connection for any disability as secondary to diabetes mellitus.  

Since the Board is unable to grant service connection for these disabilities as secondary to diabetes mellitus, VA must consider whether service connection may be granted on a direct basis, that is, whether the Veteran incurred a claimed disability in service or as a result of an incident of his service.  VA treatment records during the period from 1989 to 1998 no evidence that the Veteran sought evaluation for or was treated for hypertension, erectile dysfunction, or a heart disability.  A Bruce protocol cardiac exercise stress test was conducted in 2008.  That examination, conducted after the Veteran complained of shortness of breath, was normal, and showed that there was no ischemia, providing more evidence against this claim.

VA examinations conducted in May 2010, including a stress myocardial perfusion study and radiologic examination of the heart, disclosed no abnormality, and disclosed that the Veteran did not meet the criteria for a diagnosis of hypertension or cardiac disability.  The Veteran denied that he had an erectile dysfunction.  

As noted above, VA is not authorized to grant service connection for a disorder that is not present.  The Veteran does not have hypertension, and no heart disability has been identified.  The Veteran himself stated he does not have erectile dysfunction.  Therefore, service connection for these disorders cannot be granted.

4.  Service connection for psychiatric disability

In his July 2009 claim, the Veteran sought service connection for depression.  He contended that psychiatric disability was "incurred coincidental to my COMBAT TOURS IN VIETNAM."  

A VA treatment note dated in April 1998 reflects that the Veteran requested a "first visit" for evaluation of depression.  He reported that he had been depressed since he returned from Vietnam, with low energy, irritability, insomnia and crying spells.  He stated that he had not previously had "time to look for help" because of his family responsibilities.  The Veteran was referred to the Mental Health Clinic for treatment.  Treatment notes beginning in April 1998 reflect that he was depressed.  Medication was prescribed.  December 1999 VA outpatient treatment notes reflect that the Veteran continued to complain of depression.  

However, treatment records dated in 2002, and thereafter, reflect that the Veteran was no longer obtaining medication for treatment of a psychiatric disorder through VA, although depression continued to appeal on the computerized problem list.  For example, the Veteran's active medications in February 2004 were levothyroxine (synthroid, replacement therapy for hypothyroidism), and Naproxen (a nonsteriodal anti-inflammatory).  Dorland's Illustrated Medical Dictionary 1047, 1251 (31st ed. 2007).  

In September 2008, the Veteran received two medications from VA, levothyroxine and simvastin, prescribed "for cholesterol."  The medical assessments reflect that the Veteran was treated for hyperlipidemia (high cholesterol), hypothyroidism, and knee pain.  

In September 2009, the Veteran's Depression Screen was negative.  When asked if he feeling down, depressed, or hopeless, the Veteran's response was "[n]ot at all" providing more factual evidence against his own claim.

The treatment records reflect that the Veteran, now at that point 66, remained unemployed, and expressed concern about his finances.  See September 2009 Social Work Note.  Trazodone, an antidepressant with mild sleep-inducing action, was prescribed in September 2009.  However, no record associated with the virtual or electronic claims file reflects that the Veteran sought or was referred to mental health care.  At the April 2010 outpatient treatment visit, the Veteran was referred to orthopedics and for a retinal examination, but there is no record that the Veteran was referred for treatment for a psychiatric disorder.  This evidence, overall, is found to be highly unfavorable to the Veteran's claim.  

The Veteran has not submitted any medical statement or lay statement during the pendency of this claim which identifies a treating psychiatric service provider or which alleges that the Veteran has received treatment for a psychiatric disorder since he submitted the claim for service connection for a psychiatric disorder.  In the absence of evidence of a current psychiatric disorder, service connection for a psychiatric disorder cannot be granted.  While there are indications of this problem, the best evidence in this case clearly indicates that the Veteran does have this problem at this time or during the appeal period.  His own statements at some points provide highly probative evidence against this claim.


5.  Service connection for hearing loss

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

As a preliminary matter, the Board notes that the Veteran's separation audiometric examination was conducted in January 1967.  Audiology testing was generally conducted under American Standards Association (ASA) standards ("old" standard) until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  There is no indication that the Veteran's January 1967 audiometric examination was conducted under the current audiometric standards.  Given that the current standard was not yet in effect, the Board assumes that the audiologic testing was conducted under the ASA (old) standards.  The regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units using the following conversion chart:  
 
HERTZ (Hz)   500   1000   2000   4000
       ADD          15        10       10         5

See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. 

When the Veteran's 1967 audiometric results are considered in light of the conversion chart, his 1967 results meet the criteria for hearing loss disability as defined for VA purposes.  After conversion, the 1967 results are quite similar to the May 2010 audiometric results.  In fact, after conversion, the 1967 hearing acuities vary from the 2010 hearing acuities by 5 dB to 10 dB at most tested frequencies.  

The examiner who conducted the May 2010 VA examination stated that, in the absence of an entrance audiometric examination, it would require speculation to determine whether hearing loss disability was incurred during or as a result of the Veteran's service.  However, the examiner did not discuss whether application of the conversion chart, to recognize the change in audiometric hearing standards, would change the outcome of the review.  Conversion from ASA units to ISO units shows that the Veteran had at least one threshold in each ear above 40 dB.  With consideration of the change in the testing standards, the Veteran had a hearing loss disability as defined for VA purposes at the time of separation.  Since there was hearing loss disability in service, and hearing loss disability remains, service connection for hearing loss disability may be granted.

The Veteran's entrance audiometric testing results are unavailable through no fault of the Veteran.  Any reasonable doubt as to the onset of hearing loss disability present at service separation must be resolved in the Veteran's favor.  Service connection for hearing loss disability may be granted.  

The examiner who provided May 2010 audiometric examination provided an opinion that the relationship between the Veteran's service and current tinnitus could not be resolved without resort to speculation.  However, the examiner stated that there was no claim for service connection for tinnitus and no current complaint of tinnitus.  These statements are contrary to the record.  Having resolved the claim for service connection for hearing loss in the Veteran's favor, the claim for service connection for tinnitus may also be resolved in the Veteran's favor.  


ORDER

The appeal for service connection for an eye disability is denied.

The appeal for service connection for right, left, or bilateral knee disability is denied.

The appeal for service connection for a back disability is denied.

The appeal for service connection for an acquired psychiatric disability is denied.

The appeal for service connection for erectile dysfunction, hypertension (claimed as high blood pressure), or a heart disability is denied.

The appeal for service connection for bilateral hearing loss is granted.

The appeal for service connection for tinnitus is granted.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


